COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Oscar Axcel Duron v. The State of Texas

Appellate case number:      01-18-0376-CR

Trial court case number:    1507865

Trial court:                176th District Court of Harris County

       A jury convicted appellant, Oscar Axcel Duron, of the felony offense of
aggravated robbery and assessed his punishment at confinement for fifteen years. On
January 2, 2019, appellant’s appointed counsel, Brian M. Middleton, filed a motion to
withdraw with a brief concluding that this appeal was frivolous. See Anders v.
California, 386 U.S. 738, 744 (1967). We later abated the appeal and the remanded the
case to the trial court for the appointment of substitute appellate counsel. And, the trial
court has appointed Abbie L. Russell to represent appellant on appeal.
      Accordingly, we dismiss as moot Brian Middleton’s motion to withdraw, filed on
January 2, 2019.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: _August 29, 2019_




                                            1